 

 

 

 

 

USDS SDNY

DOCUMENT

ELECTRONICALLY FILED .
UNITED STATES DISTRICT COURT DOC #: _ a
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 44 2 20

 

 

 

 

 

JUANA MORALES,
1l4cv7253 (JGK)
Plaintiff,
MEMORANDUM OPINION
- against - AND ORDER

 

DIVISION OF YOUTH AND FAMILY JUSTICE
et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Juana Morales, brought this suit against the
City of New York (“the City”) and a John Doe defendant alleging
employment discrimination and retaliation on the basis of
gender, race, color, and national origin under Title VII of the
Civil Rights Act of 1964 (“Title VII”), as well as age
discrimination under the Age Discrimination in Employment Act of
1967. The plaintiff also asserted state law claims against the
City for defamation, violation of New York Social Services Law
§ 422, and retaliation and whistieblowing under New York Civil
Service Law § 75-b and the Workplace Violence Prevention Act
(“WVPA"), N.Y. Labor Law § 27-b.

In two previous Orders, the Court dismissed all of the
claims against the John Doe defendant and all but the Title VII
claims against the City for discrimination on the basis of race,
color, and national origin and for retaliation for complaining

about discrimination. The City now moves for summary judgment

 
on these remaining claims. For the reasons discussed below, the
defendant’s motion for summary judgment is granted.
I.

The standard for granting summary judgment is well
established. “The court shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

 

U.S. 317, 322-23 (1986); Gallo v. Prudential Residential Servs.,

 

Ltd. P’ship, 22 F.3d 1219, 1223 (2d Cir. 1994). The trial
court’s task at the summary judgment motion stage of the
litigation “is carefully limited to discerning whether there are
any genuine issues of material fact to be tried, not to deciding
them. Its duty, in short, is confined at this point to issue—
finding; it does not extend to issue-resolution.” Gallo, 22
F.3d at 1224. The moving party bears the initial burden of
“informing the district court of the basis for its motion” and
identifying the matter that “it believes demonstrate[s] the
absence of a genuine issue of material fact.” Celotex, 477 U.S.
at 323. The substantive law governing the case will identify
those facts that are material and “[o]nly disputes over facts
that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 

 

 

 

 

 
In determining whether summary judgment is appropriate, a
court must resolve all ambiguities and draw all reasonable

inferences against the moving party. See Matsushita Elec.

 

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

 

{citing United States v. Diebold, Inc., 369 U.S. 654, 655

 

(1962)); see also Gallo, 22 F.3d at 1223. Summary judgment is
improper if any evidence in the record from any source would
enable a reasonable inference to be drawn in favor of the

nonmoving party. See Chambers v. TRM Copy Ctrs. Corp., 43 F.3d

 

29, 37 (2d Cir. 1994). If the moving party meets its burden,
the nonmoving party must produce evidence in the record and “may
not rely simply on conclusory statements or on contentions that
the affidavits supporting the motion are not credible.” Ying

Jing Gan v. City of New York, 996 F.2d 522, 532 (2d Cir. 1993).

 

Il.

The following facts are undisputed for purposes of this
motion, unless otherwise indicated.

The plaintiff, who identifies as Hispanic, white, and
Puerto Rican, is a Special Officer with the New York City
Administration for Children Services (“ACS”). {(Def.’s 56.1
€@ 1-2.) From August 2005 to January 2014, the plaintiff was
stationed at Crossroads Juvenile Detention Center (“Crossroads”)
in Brooklyn. (Id. 7 3.) On January 6, 2014, the plaintiff was

transferred to the 150 William Street ACS facility (“150

 

 
William”) in Manhattan. (Id. 7 6.) ACS transferred the
plaintiff to 150 William after receiving notice from the New
York City Police Department (“NYPD”) that an anonymous complaint
had been filed against the plaintiff alleging that she was |
selling guns and drugs out of her home with minors present.

(Id. 97 8.) ACS wanted the plaintiff to be in a facility where
there were no children until the investigation was completed.
(Pl.’s 56.1 9 21.)

While the plaintiff was at the Crossroads facility she
would typically work the “AM tour,” from 9:00 a.m. to 5:00 p.m.
Wednesday to Sunday, with Mondays and Tuesdays off. (Def.’s
56.194.) After she was transferred to the 150 William
Facility, she was assigned to work the same hours, but with
Saturdays and Sundays off instead of Mondays and Tuesdays. (Id.
Gq 7.)

On February 3, 2014, the NYPD notified ACS that the
investigation regarding the plaintiff was closed and that the
allegations were determined to be unfounded. (Id. @ 13.) The
plaintiff was absent from work from June 16, 2014 to May 18,
2015 on workers’ compensation leave. (Id. 9 14.)

On October 17, 2014, the plaintiff requested a transfer
from 150 William back to Crossroads. (Id. @ 15.) On October
21, 2014, ACS informed the plaintiff that she was ineligible for

a transfer at that time because she was out on extended workers’

 
compensation leave when the request was Taade. (Id. 7 16.) The
plaintiff again requested a transfer on May 19, 2015. (Id.

q 17.) That request was denied because there was no available
shift at Crossroads with the off days requested by the
plaintiff. (Id. WT 19-20.) On November 25, 2015, the plaintiff
filed her third request for a transfer. (Id. {@ 21.) That
request was also denied. (Id. 7 22; Def.’s Ex. B, at 92.) ACS
contends that the plaintiff was ineligible for transfer at the
time of the third request because “she was the subject of an
open ACS Employment Law Unit investigation surrounding
allegations from a[n] ACS youth client that [she] used

disparaging and offensive language to describe the youth

client's social worker in the youth’s presence.” (Def.’s 56.1
q 22.) The plaintiff argues that an internal investigation
should not have prevented a transfer. (Pl.’s 56.1 7 17.)

The plaintiff claims she was overlooked for a promotion
twice in 2016. (id. § 20.) The plaintiff was later promoted to
“Supervising Special Officer” around July 7, 2017. {Id.; Def.’s
56.1 9 32.) In addition, the plaintiff’s base salary
consistently increased over her years of employment with ACS,
including the time after she was transferred to the 150 William

facility. (Def.’s 56.1 7 32; Def.’s Exs. E-F.)

 

1 The dates on which the second and third requests were denied are not
specified in the parties’ papers.

 

 
Although it is not clear from the plaintiff’s papers, she
appears to allege that other employees were treated more
favorably than she. The plaintiff alleges that after she was
reassigned to 150 William, her position at Crossroads was filled
by a black female, Sharese Jackson. (Pl.’s 56.1 9 23.) Ms.
Jackson was allowed to transfer temporarily to Crossroads based
on a child-care-hardship accommodation request and worked there
from November 27, 2014 until February 15, 2015. (Def.’s 56.1
q 33.) In addition, Special Officer Tasha Stewart, also a black
female, was transferred from a different ACS secure juvenile
facility to Crossroads on or about July 29, 2014 and assigned
the “PM Tour” with Mondays and Tuesdays off. (id. 9 35.) The
plaintiff’s tour at Crossroads was the “AM Tour.” (id. @ 4.)

The plaintiff also mentions Supervising Special Officer
Gustavo Diaz, and Special Officers Jonathan Jones, Roy Mullins,
Aaron Bryant, and Ricardo Allen in the second amended complaint
(“SAC”). (SAC at 7.) However, she does not mention these
officers in any of her papers opposing the defendant’s motion
for summary judgment.

On January 9, 2014, the plaintiff filed a complaint with
the State Division of Human Rights (“SDHR”), alleging that ACS’s
decision to transfer her to 150 William was discriminatory.

(Def.’s 56.1 9 42.) Before either the SDHR or the Equal

 

 
Employment Opportunity Commission (“EEOC”)? had issued findings
on these charges, the plaintiff filed another complaint with the
EEOC on June 5, 2014 alleging discriminatory practices at 150
William. (id. 9 43.) On July 10, 2014, the SDHR concluded its
investigation into the initial complaint, finding no probable
cause of discrimination or retaliation. (Id. 9 44; Def.’s

Ex. N.) The EEOC later adopted the SDHR’s finding and issued
the plaintiff a right-to-sue letter on September 4, 2014 for the
January 2014 complaint. (Def.’s 56.1 45.) Four days later,
the plaintiff initiated this lawsuit. (Id. 7 46.)

On November 11, 2014, the EEOC concluded its investigation
into the plaintiff's second, June 2014 EEOC complaint and issued
her a right~to-sue letter. (fd. @ 47.) On August 21, 2015, the
plaintiff filed another complaint with the SDHR, alleging that
her requests to be transferred back to Crossroad were denied for
discriminatory reasons. (Id. § 50.} The SDHR concluded its
investigation into the August 2015 complaint on February 26,
2016 and found no probable cause. (Id. { 51.)

The defendants in this action moved to dismiss the SAC on
September 11, 2015. {Dkt. No. 32.) In an Order dated August 9,

2016, the Court dismissed the plaintiff’s age and gender

 

2 Complaints of discrimination filed with the SDHR are considered to be cross—
filed with the EEOC. See Govia v. Century 21, Inc., 140 F. Supp. 2d 323, 325
n.1l (S.D.N.Y. 2001).

 

 

 
discrimination claims, her claims against the John Doe
defendant, her state law defamation claim, certain of her
retaliation and whistleblowing claims under New York Civil
Service Law § 75-b that were time-barred, and her claim under

Social Services Law § 422. See Morales v. City of New York, No.

 

14cv7253, 2016 WL 9651130 (S.D.N.Y. Aug. 9, 2016). The
defendants then moved for judgment on the pleadings on the
remaining claims, and the Court dismissed the plaintiff's
retaliation and whistleblowing claims under § 75-b and the WVPA.

See Morales v. City of New York, No. 14cv7253, 2017 WL A277174

 

(S.D.N.Y. Sept. 25, 2016).

The City, the only remaining defendant, now moves for
summary judgment on the plaintiff’s remaining claims of
discrimination on the basis of race, ethnicity, and national
origin and retaliation under Title VII. That motion is granted.

IIT.

Title VII makes it unlawful “for an employer .. . to
discharge any individual, or otherwise to discriminate against
any individual with respect to [her] compensation, terms,
conditions, or privileges of employment, because of such
individual’s race, color, religion, sex, or national origin.”
A? U.S.C. § 2000e-2(a) (1). Title VII discrimination claims are
analyzed under the three-part, burden-shifting framework set

forth by the Supreme Court in McDonnell Douglas Corp. v. Green,

 

 

 
411 U.S. 792 (1973). First, the plaintiff must establish a
prima facie case of discrimination. Id. at 802. Second, the
burden shifts to the defendant “to articulate some legitimate,
nondiscriminatory reason” for the alleged discrimination. Id.
Third, the plaintiff must show that “the legitimate reasons
offered by the defendant were not its true reasons, but were a

pretext for discrimination.” Tex. Dep't of Cmty. Affairs v.

 

Burdine, 450 U.S. 248, 253 (1981).
A.

To establish a prima facie case of discrimination the
plaintiff must show that: (1) she was in a protected class,: (2)
she was qualified, (3) she suffered an adverse employment
action, and (4) the adverse action occurred under circumstances
giving rise to an inference of discrimination. Terry v.
Ashcroft, 336 F.3d 128, 137-38 (2d Cir. 2003). The defendant
argues that the plaintiff cannot show the third and fourth
elements.

i.

To allege an adverse employment action, a plaintiff must
demonstrate that she was subjected to a “materially adverse
change in the terms and conditions of employment.” Galabya v.

N.¥.C. Board of Educ., 202 F.3d 636, 640 (2d Cir. 2000).

 

Examples of materially adverse employment actions include

“termination of employment, a demotion evidenced by a decrease

 
in wage or salary, a less distinguished title, a material loss
of benefits, significantly diminished material responsibilities,
or other indices . . . unique to a particular situation.”

Sanders v. N.Y.C. Human Res. Admin., 361 F.3d 749, 755 (2d Cir.

 

2004) {quoting Terry, 336 F.3d at 138); see also Robins v.

 

N.Y.C. Bd, of Educ., No. 07cv3599, 2010 WL 2507047, at *7

 

(S.D.N.Y. June 21, 2010), aff'd, 606 F. App’x 630 (2d Cir.
2015).

In this case, the plaintiff’s temporary reduction in
overtime hours following her transfer to 150 William constitutes
an adverse employment action.? The defendant argues that the
plaintiff did not suffer a materially adverse change in her
employment as a result of the transfer because the plaintiff was
subsequently promoted and saw an increase in base salary,
overtime, and total compensation. However, even a temporary
reduction in salary can constitute an adverse employment action,

see Hill v. Rayboy-Brauestein, 467 F. Supp. 2d 336, 355

 

(S.D.N.Y. 2006), as can a reduction in overtime even when the
employee’s base salary remains the same or increases, see

Bilingslea v. Ford Motor Co., No. O6cv0556, 2010 WL 4861500, at

 

*7 (W.D.N.Y. Nov. 30, 2010). Because the plaintiff submitted

 

3 Although the plaintiff was on workers’ compensation leave from June 16, 2014

to May 18, 2015 -- which accounts for the overall decrease in her earnings
during that time -- the percentage of her income earned from overtime also
decreased in 2014 following her transfer. (Def.’s 56.1 Tf] 24-29.}

10

 

 
evidence showing that she experienced a temporary reduction in
overtime hours and decrease in total pay following her transfer
to 150 William, the plaintiff has satisfied the third element of
her prima facie case of discrimination.

However, to the extent that the plaintiff argues that the
subsequent denials of her transfer requests back to Crossroads
were discriminatory, that claim fails to establish an adverse
employment action. The plaintiff first requested transfer in
October of 2014, over nine months after she was transferred to
150 William. The plaintiff does not argue, nor does the
evidence indicate, that she was still being denied overtime
during that period. Because the deniais of the plaintiff's
transfer requests did not result in any diminution in earnings
-- and the plaintiff has not submitted evidence establishing
that she suffered any other materially adverse change in her
employment -- the denials cannot constitute an adverse

employment action. See Beyer v. Cty. of Nassau, 524 F.3d 160,

 

164 (2d Cir. 2008) (“A denial of a transfer may also constitute
an adverse employment action, but we require a plaintiff to

proffer objective indicia of material disadvantage; ‘subjective,
personal disappointment[]’ is not enough.” (quoting Williams v.

R.H. Donnelley Corp., 368 F.3d 123, 126 (2d Cir. 2004)}).

 

11

 

 

 
2.
Although the plaintiff has offered sufficient evidence to
satisfy the third element of her prima facie case with respect

to her assignment to 150 William, she has failed to present

 

evidence to satisfy the fourth element: circumstances giving

 

rise to an inference of discrimination.

A plaintiff may raise an inference of discrimination by
“showing that the employer subjected [her] to disparate
treatment, that is, treated [her] less favorably than a
similarly situated employee outside [her] protected group.”

Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000)

 

(citations omitted). The plaintiff appears to argue that two
instances of disparate treatment give rise to an inference of
discrimination: (1) other employees who, like the plaintiff,
were subjects of open ACS investigations were not transferred
from Crossroads, and (2) black employees were allowed to
transfer to Crossroads while the plaintiff was denied her

transfer request back to Crossroads.*

 

4 The plaintiff also asserts in her opposition papers that black employees
were promoted over her. However, the plaintiff admits that she declined a
promotion and in fact was later promoted in July of 2017. Moreover, the
alleged failures to promote occurred after the plaintiff filed the SAC. To
the extent that the plaintiff alleges an additional claim of discrimination
arising from these failures to promote, that claim is not properly before the
Court. To the extent that the plaintiff asserts that the failures to promote
give rise to an inference of discrimination, the plaintiff has failed to
submit any evidence supporting such a claim.

12
First, the plaintiff has not shown that she was treated
less favorably than the other employees who were also subjects
of open ACS investigations but were not transferred out of
Crossroads. The plaintiff alleges in the SAC that this
differential treatment gives rise to an inference of
discrimination; however, on this motion for summary judgment,
the plaintiff has not responded to the defendant’s argument
contesting that the comparators were in fact treated more
favorably than the plaintiff. Indeed, all of the comparators
received administrative disciplinary charges and agreed to
suspensions of various lengths without pay, while the plaintiff

received no such disciplinary actions. Cf. Billue v. Praxair,

 

Inc., No. O7cv2359, 2008 WL 4950991, at *] (2d Cir. Nov. 20,
2008) (affirming summary judgment dismissing the plaintiff's
claims because the plaintiff failed to show that his conduct was
materially the same as that of the alleged comparator).

Second, the plaintiff has not shown that she was similarly
situated to the employees who were allowed to transfer to
Crossroads while the plaintiff was denied such a transfer. One
such employee was transferred to.work a different shift than the
plaintiff worked, and the other employee was only temporarily
transferred based on a hardship accommodation request. Thus,
these alleged comparators were not similarly situated to the

plaintiff. See Graham, 230 F.3d at 39 (“[T]he plaintiff must

13

 

 
show she was ‘similarly situated in all material respects’ to
the individuals with whom she seeks to compare herself.”

(quoting Shumway v. United Parcel Serv., Inc., 118 F.3d 60, 64

 

(2d Cir. 1997})); see aiso Adeniji v. Admin. for Children

 

Servs., N.Y¥.C., 43 F. Supp. 2d 407, 425-26 (S.D.N.Y¥.) (granting
summary judgment for ACS because the plaintiff failed to present
evidence that similarly situated employees outside of his
protected class were treated favorably with respect to

transfers), aff’d sub nom. Adeniji v. Admin. For Children’s

 

Servs., 201 F.3d 430 (2d Cir. 1999).

Accordingly, the plaintiff has failed to show circumstances

giving rise to an inference of discrimination.
3.

Moving beyond the prima facie case, the defendant argues
that it has articulated a legitimate, nondiscriminatory reason
for transferring the plaintiff. When rebutting a plaintiff's
prima facie case of discrimination, “the employer’s burden is
satisfied if he simply explains what he has done,” and
“produce{s] admissible evidence which would allow the trier of
fact rationally to conclude that the employment decision had not
been motivated by discriminatory animus.” Burdine, 450 U.S. at
256-57 (quotation marks omitted). However, the proffered

reasons “must be clear and reasonably specific.” Id. at 257

14

 

 
(citing Loeb v. Textron, Inc., 600 F.2d 1003, 1011-12 n.5 (1st

 

Cir. 1979)).

Here, the defendant has presented specific,
nondiscriminatory reasons for transferring the plaintiff to 150
William and refusing to transfer her back to Crossroads, and the
plaintiff has not rebutted these reasons or shown that they were
pretextual. The plaintiff was transferred from Crossroads in
response to an anonymous complaint received by the NYPD alleging
that the plaintiff was selling guns and drugs out of her home
with minors present. The transfer was designed to ensure that
the plaintiff was not around children during the pendency of
that investigation. This was a legitimate, nondiscriminatory
reason to transfer the plaintiff. Likewise, the defendant
proffers legitimate reasons for the denials of each of the
plaintiff’s transfer requests. The defendant denied the October
2014 request because the plaintiff was out on workers’
compensation leave at the time and was therefore ineligibie for
transfer.® The defendant denied the May 2015 request because the

plaintiff requested a shift with off days that were unavailable.

 

5 ACS appears to have a policy of rejecting transfer requests when the
employee requesting the transfer is out on workers’ compensation leave.
(Def.’s Ex. B, at 82.) Accordingly, ACS’s reason for denying the plaintiff's
request was legitimate and nondiscriminatory. See Raytheon Co. v. Hernandez,
540 U.S. 44, 51-52 (2003) {holding that the application of a facially neutral
employment policy is a legitimate reason for an employment action for
purposes of a disparate treatment claim).

 

i5

 

 
Finally, the defendant denied the November 2015 request because
the plaintiff was the subject of an ongoing ACS investigation
involving the alleged use of offensive language to describe a
youth client’s social worker.

Thus, the defendant’s reasons for transferring the
plaintiff to 150 William and denying her requests to transfer
back to Crossroads are legitimate and nondiscriminatory. The
plaintiff does not challenge any of the defendant’s proffered
reasons or submit any evidence from which a reasonable jury
could conclude that they were actually a pretext for unlawful
discrimination.

B.

The plaintiff also argues that the defendant denied her
transfer requests back to Crossroads in retaliation for filing
claims of discrimination against the defendant with the EEOC.
To establish a prima facie case of retaliation under Title VII,
the plaintiff must show that (1) she participated in a protected
activity, (2) the defendant was aware of the plaintiff’s
protected activity, (3) the defendant took an adverse employment
action against the plaintiff, and (4) there was “a causal
connection between the protected activity and the adverse

employment action.” Mazyck v. Metro. Transp. Auth., 893 F.

 

Supp. 2d 574, 591 (S.D.N.Y¥. 2012). The defendant argues that

16

 

 
the plaintiff cannot satisfy the third element because no
adverse employment action was taken against her.
1.

The plaintiff has not shown that she suffered an adverse
employment action in retaliation for filing complaints with the
EEOC.

To establish an adverse action under Title VII's
antiretaliation provision, a plaintiff must show that “a
reasonable employee would have found the challenged action
materially adverse, which in this context means it well might
have dissuaded a reasonable worker from making or supporting a

charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v.

 

White, 548 U.S. 53, 68 (2006). This standard is broader than
the adverse employment action requirement in the Title VII
discrimination context because the action in question need not
affect the terms and conditions of employment in order to be
considered adverse. Id. at 64 (holding that the antiretaliation
provision “is not limited to discriminatory acts that affect the

terms and conditions of employment”); Kessler v. Westchester

 

Cnty. Dep't of Soc. Servs., 461 F.3d 199, 207 (2d Cir. 2006);

 

Gelin v. Geithner, No. 06cv10176, 2009 WL 804144, at *20

 

(S.D.N.Y. Mar. 26, 2009), aff'd, 376 F. App’x 127 (2d Cir.

2010). However, “trivial harms” such as “petty slights, minor

17

 

 
annoyances, and simple lack of good manners” are not sufficient
for actionable retaliation claims. White, 548 U.S. at 68.

Even under the broader standard in the retaliation context,
the plaintiff has failed to show that the denials of her request
to be transferred back to Crossroads constitute an adverse
employment action. The plaintiff was promoted and saw a salary
increase in the years following her transfer to 150 William.
Moreover, unlike with her discrimination charge, the plaintiff
cannot use the initial reduction in overtime to support a claim
of retaliation; as previously noted, her transfer requests all
came after the plaintiff had resumed receiving overtime in an
amount comparable to what she had been receiving at Crossroads.
The plaintiff has not provided evidence showing that a
reasonable employee would have found the transfer denials
materially adverse, and thus she has failed to establish the
third element of her prima facie retaliation case,

2.

The defendant also argues that it has provided legitimate,
non-retaliatory reasons for denying the plaintiff's transfer
requests. The defendant states that the plaintiff was
ineligible transfer when she made the October 17, 2014 transfer
request because she was out on extended workers’ compensation
leave at the time the transfer request was made; the second

request was denied because there was no opening at Crossroads

18

 

 
for the shift the plaintiff requested; and the plaintiff was
ineligible for a transfer following the November 25, 2015
request because she was the subject of an open ACS Employment
Law Unit investigation.

In response, the plaintiff appears to contest these
proffered reasons by arguing that other employees who did not
engage in the protected activity were allowed to transfer to
Crossroads. However, as explained above, one employee was
transferred to work a different shift than the plaintiff worked,
and the other received only a temporary hardship-accommodation
transfer. Thus, the plaintiff has failed to show that the
defendant's proffered reasons are pretextual. See Van Zant v.

KLM Royal Dutch Airlines, 80 F.3d 708, 714 (2d Cir. 1996)

 

(affirming summary judgment dismissing the plaintiff's claims
where employer offered “valid, unrebutted reasons for its
actions” and plaintiff “put forward nothing other than
conclusory allegations to suggest a causal relationship” between
the protected activity and the adverse action).

Iv.

Finally, the defendant argues that the Court lacks
jurisdiction over the plaintiff's allegations regarding the
denials of her transfer requests because the plaintiff has not
exhausted her administrative remedies. A plaintiff must file an

employment discrimination claim first with the EEOC before

19

 

 
pursuing a claim under Title VII. 42 U.S.C. § 2000e-5(e); Gomes
v. Avco Corp., 964 F.2d 1330, 1332-33 (2d Cir. 1992); Deravin v.
Kerik, 335 F.3d 195, 200 (2d Cir. 2003). Plaintiffs must also
receive a right-to-sue letter from the EEOC to proceed with a
Title VII claim in federal court. 42 U.S.C. § 2000e—-5(f) (1);

Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 149 (1984).

 

In this case, the plaintiff filed three administrative
complaints. In the first two complaints -- filed with the SDHR
on January 9, 2014 and ERKOC on June 5, 2014 -- the plaintiff
complained only about her transfer to 150 William. Those claims
were exhausted, and the plaintiff received a right~-to-sue letter
for each complaint. In her third complaint, filed with the SDHR
on August 21, 2015, the plaintiff alleged for the first time
that her requests to be transferred back to Crossroad were
denied for discriminatory reasons. The SDHR concluded its
investigation on February 26, 2016 and found no probable cause
for the plaintiff's claim. A complaint filed with the SDHR is
deemed to be cross-filed with the BEOC. Govia, 140 F. Supp. ed
at 325 n.1. However, the plaintiff did not receive a right-to-
sue letter from the EEOC after the SDHR found no probable cause
for her third complaint. Therefore, the defendant argues that
the plaintiff cannot assert her claims for the plaintiff's

transfer-denial claims.

20

 

 
While receipt of a right-to-sue letter is a statutory
prerequisite to filing a Title VII claim, the requirement can be
subject to equitable modification if the BEOC fails to issue a
letter after the plaintiff has requested one. Ishikawa Vv.

N.Y.C. Dep’t of Cultural Affairs, No. 91cv7269, 1993 WL 362393,

 

at *4-5 (S.D.N.Y. Sept. 14, 1993). It is unclear in this case
why the plaintiff did not receive a xight-to-sue letter after
the EEOC concluded its investigation into the February 2016
charge. Nonetheless, the plaintiff has not submitted evidence
showing that she attempted to obtain the letter or that the EEOC
erroneously refused to issue her one. Thus, the plaintiff has
not exhausted her administrative remedies and cannot bring
claims based on her August 21, 2015 complaint. See Crisci-

Balestra v. Civil Serv. Emps. Ass‘n, No. O7cv1684, 2008 WL

 

413812, at *3-4 (B.D.N.Y. Feb. 13, 2008) (dismissing a Title VII
claim for failure to exhaust administrative remedies when the
plaintiff did not provide evidence showing that she requested a
right-to-sue letter or that the BROC erroneously refused to

issue one); see also Hourahan v. Ecuadorian Line, No. 95cv10698,

 

1997 WL 2518, at *5-6 (S.D.N.Y¥. Dec. 31, 1996) (declining to
equitably toll the statute of limitations for a Titie VII claim
when the “plaintiff failed to act diligently” by not contacting

the EEOC for almost two years to ensure that proper procedures

21

 
had been executed) (citing South v. Saab Cars USA, Inc., 28 F.3d

 

9 (2d Cir. 1994)).

Although a plaintiff has not exhausted her administrative
remedies, she may still pursue her claim in federal court if
that claim is “reasonably related” to claims alleged in the
complaint with the EEOC. Deravin, 335 F.3d at 200-01. Under

Butts v. N.Y¥.C. Dep’t of Hous. Pres. & Dev., 990 F.2d 1397 (2d

 

Cir. 1993), a claim is “reasonably related” if: (1) the conduct
complained of would fall within the scope of the BEOC
investigation for the explicit claims asserted in the complaint
with the EKOC; (2) the conduct complained of is retaliation for
the complaint filed with the EEOC; or (3) the conduct consists
of incidents of discrimination “carried out in precisely the
same manner alleged in the EEOC charge.” Id, at 1401-03.

None of these “reasonably related” exceptions apply in this
case. The first exception does not apply because the
plaintiff's third complaint postdates the EROC investigation of
her first two complaints. Thus, the complained-of action did
not and could not fall within the scope of that investigation.
The second exception does not apply because the plaintiff does

not argue in her papers that her transfer request was denied in

 

6 Superseded by statute_on other grounds as stated in Hawkins v. 1115 Legai
Serv. Care, 163 F.3d 684 (2d Cir, 1998).

22

 
retaliation for the SDHR complaint.’ And the third exception
does not apply because the defendant’s rejections of the
plaintiff's requests to transfer do not consist of incidents of
discrimination carried out in the same manner as her previous
EEOC complaints, which alleged that her transfer from Crossroads
to 150 William was discriminatory and that the employment
practices at 150 William were discriminatory.

Therefore, the plaintiff has not exhausted her
administrative remedies with respect to the denials of her
transfer requests. This is an additional reason why the
plaintiff cannot succeed on her claims relating to the denials
of her transfer requests.

CONCLUSION

The defendant’s motion for summary judgment is granted.
The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the
arguments are either moot or without merit. The Clerk of Court

is directed to enter judgment in favor of the defendant

 

7 The plaintiff mentions in the SAC that she was retaliated against for filing
administrative charges against ACS. (SAC at 9.) However, the plaintiff
appears to be referencing an earlier EEOC charge, not the January 2014 SDHR
charge on which this action is premised. Moreover, the plaintiff does not
present any evidence on summary judgment showing that her transfer denials
were in retaliation for filing the SDHR complaint.

23

 

 
dismissing the Second Amended Complaint. The Clerk is also

directed to close all pending motions and to close this case.

SO ORDERED.

Dated: New York, New York

ao
July 30, 2019 (

ft
OB (fs Lap)
! ohn G. Koeltl
United States District Judge

24

 

 

 

 
